                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

ALFONSO MARRUFO,

      Plaintiff,

v.                                                     Civ. No. 19‐392 SMV/GBW

FABER AND BRAND LLC,

      Defendant.

                       ORDER DENYING MOTION AS MOOT

      This matter comes before the Court on Defendant’s Motion for Protective Order.

Doc. 22. Pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiff sought to depose

Defendant’s representatives on October 22, 2019. See doc. 22‐2. Defendant moves the

Court to prevent Plaintiff from asking questions on matters subject to attorney‐client

and work‐product privileges, among other objections. See generally doc. 22. In a

telephonic status conference held on November 4, 2019, the Court confirmed that the

depositions to which the motion was directed took place as scheduled. Doc. 24 at 2. As

Defendant had the opportunity to lodge objections during the deposition, the Court

finds the motion moot.

      IT IS THEREFORE ORDERED that Defendant’s Motion for Protective Order (doc.

22) is DENIED as moot.

                                         ___________________________________
                                         GREGORY B. WORMUTH
                                         UNITED STATES MAGISTRATE JUDGE
